MEMORANDUM **
Armando Jimenez-Ortega appeals from his conviction and 46-month sentence following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellant’s counsel has filed a brief which states that there are no grounds for relief, and which contains a motion to withdraw as counsel of record. Appellant did not file a pro se supplemental brief, and the Government did not file an answering brief.
We have reviewed the brief and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.